Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-6 are pending and being prosecuted on the merits.
Priority
The instant application claims domestic priority to U.S. Provisional Patent Application No. 62/950,624 filed on 19 December 2019.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 20 October 2022 and 28 October 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. Applicant has a listing of references in the specification and these references have been properly submitted and considered on the IDS’s dated above.
Specification
Incorporation by Reference
The attempt to incorporate subject matter into this application by reference to (U.S. Patent No. 10,092,495), (U.S. Patent No. 10,175,230) and (U.S. Published Application No. 20190242880) on page 3-4 of the specification is ineffective because the root words “incorporate” and/or “reference” have been omitted, see 37 CFR 1.57(c)(1); the reference document is not clearly identified as required by 37 CFR 1.57(c)(2)). Furthermore, the reference list provided at the end of the specification is ineffective because the root words “incorporate” and/or “reference” have been omitted. Applicant can overcome this objection by adding the referenced patents above to the reference list and amend “References” on page 23 to read “Incorporated by Reference”.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over Claim 1 of co-pending Application No. 17/084,106. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of co-pending Application No. 17/084,106 is a species of generic claim 1 of the instant application and therefore anticipates claim 1 of the instant application. This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
Justification for this rejected is specified in MPEP 804(II)(B)(1) which states “A non-statutory double patenting rejection is appropriate where a claim in an application under examination claims subject matter that is different, but not patentably distinct, from the subject matter claimed in a prior patent or a co-pending application. The claim under examination is not patentably distinct from the reference claim(s) if the claim under examination is anticipated by the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015-16 (Fed. Cir. 1993). This type of non-statutory double patenting situation arises when the claim being examined is, for example, generic to a species or sub-genus claimed in a conflicting patent or application, i.e., the entire scope of the reference claim falls within the scope of the examined claim. In such a situation, a later patent to a genus would, necessarily, extend the right to exclude granted by an earlier patent directed to a species or sub-genus. In this type of non-statutory double patenting situation, an obviousness analysis is not required for the non-statutory double patenting rejection. The non-statutory double patenting rejection in this case should explain the fact that the species or sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent 
to the genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or subgenus.
	Claims 2-6 are also rejected for being dependent on rejected claim 1.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

The “model” of claims 1 & 3-6 can be interpreted as a noun wherein it represents a 3D representation of a thing; and can also be interpreted as a verb wherein it represents a use or procedure to follow.

In regards to claims 1 & 3-5, MPEP 2173.05(p)(II) states: “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.” This passage is relevant because the claims are drawn to a model wherein one skilled in the art cannot ascertain if the claims are intended to be directed to a method or an apparatus. The applicant has not sufficiently described in the claims whether the “model” is an apparatus or method, thus it is unclear what the inventor(s) regard as the invention. For example, the model of claim 1 can be interpreted as a 3D apparatus and the claim further recites methods of using it. The model can also be interpreted as being the procedure of treating an apparatus, in this instance a reconstituted stratum corneum, with a cancer therapeutic to produce barrier compromise. With either interpretation, claim 1 recites both an apparatus and methods of using it which is indefinite.
Claim 3 can be interpreted as a 3D apparatus wherein skin barrier function is assessed by measuring trans-epidermal water loss (TEWL) rates. Alternatively, the claim can be interpreted wherein the model is a procedure that further involves assessing skin barrier function by measuring TEWL rates. Thus, the multiple interpretations render the claim indefinite.
Claim 4 can be interpreted as using a 3D apparatus to test a cancer therapeutic to assess skin related side effects. Alternatively, the claim can be interpreted as using a procedure to test a cancer therapeutic and assessing the skin related side effects. Thus, the multiple interpretations render the claim indefinite.
Claim 5 can be interpreted as using a 3D apparatus to test a composition in its prevention of cancer therapeutic related side effects on skin. Alternatively, claim 5 can be interpreted as using a procedure to test a composition in its prevention of cancer therapeutic related side effects on skin. Thus, the multiple interpretations render the claim indefinite.
In regards to claims 3-5, MPEP 2173.05(q)(I) states: “It is appropriate to reject a claim that recites a use but fails to recite steps under 35 U.S.C. 101 and 35 U.S.C. 112(b) if the facts support both rejections.” In either interpretation of the “model” of claim 1 being an apparatus or procedure; claims 4-5 do not set forth any steps involved in the process of using said model of claim 1 in the testing of compositions or cancer therapeutics. Therefore, with either interpretation of “model”, claims 4-5 are indefinite for claiming a use but not reciting the steps of using the “model” apparatus or procedure. In either interpretation of the “model” of claim 1 being an apparatus or procedure; claim 3 does not set forth any steps involved in the process of using said model of claim 1 in the assessment of skin barrier function by measuring (TEWL). Therefore, with either interpretation of “model”, claims 4-5 are indefinite for claiming a use but not reciting the steps of using the “model” apparatus or procedure.
In regards to claim 6, MPEP 2173.05(q) states: “Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.”
Claim 6 is a method claim that does not specify any particular active method step(s) and the recitation of “using the model” is unclear as to what active steps must be performed to accomplish the claimed method for evaluating, comprising: using the “model” of an apparatus or procedure. 
	Claim 1 is further rejected for indefiniteness in the recitation of “a cancer therapeutic at an amount effective to simulate chronic drug exposure”. The term “chronic drug exposure” i.e. amount and rate is not specifically defined in the specification and the effective amount can vary depending on the drug. While the examples have amounts, i.e. [page.9 para. 2 and Table 2] of the specification, it is unclear how they read on the “effective” amount to simulate chronic drug exposure.
	Claim 3 is further rejected for indefiniteness for failing to describe the conditions in which the skin barrier function of the model is being assessed and how the trans-epidermal water loss (TEWL) rate is being measured. One skilled in the art would not know under what conditions infringement occurs when assessing skin barrier function by means of measuring the TEWL rate.
Claims 2-6 are further rejected for being dependent on rejected claim 1.


Claim Interpretation
For the purposes of the 101, 102 and 103 rejections below, the “model” of claims 1-6 will be interpreted as being a 3D Reconstructed Human Epidermis (RHE) tissue structure. Claim 3 will be interpreted as a use claim wherein the RHE is being used to assess skin barrier function by way of measuring the TEWL rate.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 3-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because claims 3-5 recite a use for the model of claim 1 but fails to recite a use with active, positive steps delimiting how this use is actually practiced. See MPEP 2173.05(q)(I).

Claim Rejections - 35 USC § 102(a)(1)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Commandeur et al [Cancer Science: vol.103 No. 12, pp. 2120–2126 (2012)].
In regards to claims 1-2 and 4, Commandeur et al teaches a three-dimensional in vitro model of human skin equivalents (HSE) exhibiting differentiating keratinocytes, to include a stratum corneum [Fig. 3e] wherein the (HSE) is treated with the epidermal growth factor receptor (EGFR) inhibitor Erlotinib to simulate chronic drug exposure. [pg. 2120 para 5, pg. 2121-2123 and Fig. 3b, Fig. 4a] Commandeur et al further teaches the chronic exposure to Erlotinib resulted in a reduction of epidermal thickness in healthy human skin models including an absence of a stratum corneum. [pg. 2124 para. 4 and Fig. 3b, Fig. 4a]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Commandeur et al above in view of Lacouture et al [Support Care Cancer: Vol 19, pg.1079–1095 (2011)], Mieremet et al [PLOS One: Epidermal barrier of skin models with chitosan modulated dermal matrix. Vol. 12, Issue. 3, pg. 1-20 (2017)] and MatTek [https://www.mattek.com/products/epiderm]
Claims 1,2 & 4 are anticipated and obvious over the teachings of Commandeur et al which have been set forth above.
Claim 5 is drawn towards using the RHE of claim 1 to test a composition in its prevention of the effects caused by a cancer therapeutic on skin barrier structure and function. Commandeur et al does not teach using the RHE to test a composition in its prevention of the effects caused by a cancer therapeutic on skin barrier structure and function. However, Lacouture et al describes guidelines for the prevention and treatment of EGFR inhibitor-associated dermatologic toxicities which include topical agents. [pg.1079 abstract, tables 3-4 and 6-10]. In further view, the company MatTek Corporation offers the product of EpiDerm™, which is a ready-to-use, highly differentiated 3D tissue model consisting of normal, human-derived epidermal keratinocytes (NHEK) cultured on specially prepared tissue culture inserts, wherein applications for which to use the model includes: skin irritation/corrosion/hydration studies, dermal genotoxicity and biological efficacy and responses to topical applications of formulations or ingredients. MatTek also provides an application note demonstrating an in vitro evaluation of cosmetic formulation and moisturizers for skin hydration using EpidermFT™. [https://www.mattek.com/products/epidermft/]
In view of the teachings of MatTek, the 3D tissue models Epiderm™ and EpidermFT™ are marketed for use with skin irritation/corrosion/hydration studies, dermal genotoxicity and biological efficacy tests and responses to topical applications of formulations or ingredients. In further view, the teachings Lacouture et al shows that there are prevention solutions for EGFR inhibitor-associated toxicities are already known in the art. It would have been obvious to one skilled in the art to combine the elements of MatTek and Lacouture et al to the study performed by Commandeur et al, and one would have been motivated to do so in order to establish the effectiveness of the compositions to prevent the effects of cancer therapeutics on skin; wherein they would have arrived at the claimed invention of claim 5 with a reasonable expectation of success, prior to the effective filling date of the instant application.
Claim 6 is drawn towards a method for evaluating the efficacy of a composition in reducing effects of a cancer therapeutic on skin using the RHE of claim 1. Commandeur et al does not teach a method for evaluating the efficacy of a composition in reducing effects of a cancer therapeutic on skin using the RHE of claim 1. However, given the teachings of Lacouture et al and MatTek above, it would have been obvious to one skilled in the art to combine the elements of MatTek and Lacouture et al to the study performed by Commandeur et al, and one would have been motivated to do so in order to establish the effectiveness of the compositions in reducing the effects of cancer therapeutics on skin; wherein they would have arrived at the claimed invention of claim 6 with a reasonable expectation of success, prior to the effective filing date of the instant application.
	Claim 3 is drawn towards using the RHE of claim 1 to assess skin barrier function by way of measuring (TEWL) rates. Commandeur et al does not teach using the RHE of claim 1 to assess skin barrier function by way of measuring (TEWL) rates. However, Mieremet et al teaches full thickness human skin models (FTMs) and collagen-chitosan FTMs (CC-FTMs) wherein the barrier functionality was determined by way of measuring TEWL over time. [pg.1 abstract, pg.11 para. 3, pg. 15 para.3 and Fig.6]  In regards to claim 3, the teachings of Mieremet et al showed that measuring the TEWL of a human skin model to study barrier functionality is known in the art. It would have been obvious to one skilled in the art and one would have been motivated to combine the elements Mieremet et al to the study performed by Commandeur in order to assess skin barrier functionality on an RHE post treatment with an EGFR inhibitor with a reasonable expectation of success, prior to the effective filing date of the instant application. 
Conclusion
Claims 1-6 are pending.
Claims 1-6 are rejected.
No claims are in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN HARMON whose telephone number is (571)272-2031. The examiner can normally be reached Mon-Fri 0830-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached at (408)918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWN HARMON/           Examiner, Art Unit 1652

/Melissa L Fisher/           Primary Examiner, Art Unit 1611